Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on March 24th, 2022, no claims have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2015011970 A1) in view of Jollota (US 20110149759 A1).
In regards to claim 1, Kamen teaches a method of coordinating wireless communications in an infusion pump system including an infusion pump, a remote control device for remotely controlling the infusion pump and a continuous glucose monitoring system (Paragraph 10).  Furthermore, Kamen teaches establishing communication between the infusion pump and the continuous glucose monitoring system to transmit CGM data to the infusion pump (Paragraphs 10, 12). Kamen teaches determining therapy parameters with the infusion pump utilizing the CGM data (Paragraphs 226, 441).  
 Kamen fails to directly teach system determining that the pump is no longer receiving CGM data communicated by the continuous glucose monitoring system and further relaying the CGM data from the continuous glucose monitoring system from the remote control device to the infusion pump to enable the infusion pump to continue to determine therapy 15parameters.
Jollota on the other hand teaches  that if data is not received at a designated coordinator with enough quality in a particular channel, then it can switch to another channel so that it can continue receiving the data with enough quality (Paragraph 70).  Furthermore, Jollota elaborates that in a scenario where the communication bears a loss of quality, the system may establish a particular order of communication channels that better reflects such quality attribute (Paragraph 83).  In addition, Figure 1 illustrates multiple channels established among the different medical devices, including blood glucose monitor and remote control device; based on this disclosure, one of ordinary skill in the art that this is analogous to the designated coordinator being the infusion pump (which is also illustrated as an element in Fig 1). Hence, one of ordinary skill in the art could interpret the blood glucose monitor could be analogous to one of my end nodes and that upon determination that transmission of data on that channel is not of sufficient quality, the system would switch to another channel which could very well be the remote control device illustrated in Fig 1.  Since the blood glucose monitor and the remote control device are illustrated as communicating with each other, one could conclude that the blood glucose data is available to the remote control device and that it could very well make it available to the infusion pump using the communication scheme described therein.
 It would therefore be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Jollota’s teaching with Kamen’s in order to continuously monitor glucose whilst using an infusion pump.
In regards to claim 2, Kamen modified teaches receiving CGM data that includes the remote control device communicating with the infusion pump at regular intervals to determining if the pump is receiving CGM data (Paragraphs 432, 436).
In regards to claim 3, Kamen modified teaches determining that the infusion pump is no longer receiving the CGM data includes the infusion pump communicating to the remote control device that the pump is no longer receiving CGM data (Paragraph 248)
In regards to claim 4, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22), one of ordinary skill in the art may then replicate Kamen’s teaching of determining the remote control device no longer receiving CGM data by communication of the pump with the remote control interface (Paragraph 248), and alerting the user accordingly, using the same protocol enable the continuous glucose monitoring system communicating to the remote control device that the infusion pump is no longer receiving the CGM data, as all the devices are communicatively coupled using NFC communication.
In regards to claim 5, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22), one of ordinary skill in the art may acknowledge that during the communicative pairing of the infusion pump and the remote control interface using a near field communication protocol, would require the disconnection of the infusion pump and the glucose monitoring device in order for the remote interface to communicate/receive CGM data with the infusion pump using Bluetooth protocol and such. 
In regards to claim 6, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22), one of ordinary skill in the art may understand if communication between the infusion pump and the glucose monitoring device is suspended due to absence of one of the devices being out of communication range, the remote interface, if within the communication range may then communicatively pair with the infusion pump and act as a relay device in the said system and receive CGM data from the infusion pump accordingly.
In regards to claim 7, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22),  it would be obvious to one of ordinary skill in the art that using the technological dynamics of near field communication if all the paired devices are within communicative distance and capable of being paired, , the devices of highest priority would have pairing precedence, in which case once the infusion pump is within communicating distance of the glucose monitoring system, the communication of the two devices would be reestablished, ceasing the communication of the relay via the remote control device.
In regards to claim 8, Kamen modified teaches the remote control device is dedicated remote control designed for use with the infusion pump (Paragraph 19).
In regards to claim 9, Kamen modified teaches the remote control device being a multipurpose consumer electronic device such as a smart phone (Paragraphs 432, 444).
In regards to claim 10, Kamen modified teaches the remote control device being a smart phone (Paragraphs 432, 44).
In regards to claim 11, Kamen teaches a method of coordinating wireless communications in an infusion pump system including an infusion pump, a remote control device for remotely controlling the infusion pump and a continuous glucose monitoring system (Paragraph 10).  Furthermore, Kamen teaches establishing communication between the infusion pump and the continuous glucose monitoring system to transmit CGM data to the infusion pump (Paragraphs 10, 12). Kamen teaches determining therapy parameters with the infusion pump utilizing the CGM data (Paragraphs 226, 441).  
 Kamen fails to directly teach system determining that the pump is no longer receiving CGM data communicated by the continuous glucose monitoring system and further relaying the CGM data from the continuous glucose monitoring system from the remote control device to the infusion pump to enable the infusion pump to continue to determine therapy 15parameters.
Jollota on the other hand teaches  that if data is not received at a designated coordinator with enough quality in a particular channel, then it can switch to another channel so that it can continue receiving the data with enough quality (Paragraph 70).  Furthermore, Jollota elaborates that in a scenario where the communication bears a loss of quality, the system may establish a particular order of communication channels that better reflects such quality attribute (Paragraph 83).  In addition, Figure 1 illustrates multiple channels established among the different medical devices, including blood glucose monitor and remote control device; based on this disclosure, one of ordinary skill in the art that this is analogous to the designated coordinator being the infusion pump (which is also illustrated as an element in Fig 1). Hence, one of ordinary skill in the art could interpret the blood glucose monitor could be analogous to one of my end nodes and that upon determination that transmission of data on that channel is not of sufficient quality, the system would switch to another channel which could very well be the remote control device illustrated in Fig 1.  Since the blood glucose monitor and the remote control device are illustrated as communicating with each other, one could conclude that the blood glucose data is available to the remote control device and that it could very well make it available to the infusion pump using the communication scheme described therein.
 It would therefore be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Jollota’s teaching with Kamen’s in order to continuously monitor glucose whilst using an infusion pump.
In regards to claim 12, Kamen modified teaches receiving CGM data that includes the remote control device communicating with the infusion pump at regular intervals to determining if the pump is receiving CGM data (Paragraphs 432, 436).
In regards to claim 13, Kamen modified teaches determining that the infusion pump is no longer receiving the CGM data includes the infusion pump communicating to the remote control device that the pump is no longer receiving CGM data (Paragraph 248)
In regards to claim 14, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22), one of ordinary skill in the art may then replicate Kamen’s teaching of determining the remote control device no longer receiving CGM data by communication of the pump with the remote control interface (Paragraph 248), and alerting the user accordingly, using the same protocol enable the continuous glucose monitoring system communicating to the remote control device that the infusion pump is no longer receiving the CGM data, as all the devices are communicatively coupled using NFC communication.
In regards to claim 15, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22), one of ordinary skill in the art may acknowledge that during the communicative pairing of the infusion pump and the remote control interface using a near field communication protocol, would require the disconnection of the infusion pump and the glucose monitoring device in order for the remote interface to communicate/receive CGM data with the infusion pump using Bluetooth protocol and such. 
In regards to claim 16, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22), one of ordinary skill in the art may understand if communication between the infusion pump and the glucose monitoring device is suspended due to absence of one of the devices being out of communication range, the remote interface, if within the communication range may then communicatively pair with the infusion pump and act as a relay device in the said system and receive CGM data from the infusion pump accordingly.
In regards to claim 17, given that Kamen teaches the communicative connection between the infusion pump, the continuous glucose monitoring system and the remote device by way of several near field communication methods (Paragraphs 12, 16, 20, 22),  it would be obvious to one of ordinary skill in the art that using the technological dynamics of near field communication if all the paired devices are within communicative distance and capable of being paired, , the devices of highest priority would have pairing precedence, in which case once the infusion pump is within communicating distance of the glucose monitoring system, the communication of the two devices would be reestablished, ceasing the communication of the relay via the remote control device.
In regards to claim 18, Kamen modified teaches the remote control device is dedicated remote control designed for use with the infusion pump (Paragraph 19).
In regards to claim 19, Kamen modified teaches the remote control device being a multipurpose consumer electronic device such as a smart phone (Paragraphs 432, 444).
In regards to claim 20, Kamen modified teaches the remote control device being a smart phone (Paragraphs 432, 44).

Response to Arguments
Examiner acknowledges applicant’s arguments, and has addressed the claims under new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685       

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685